Title: John Barnes to Thomas Jefferson, 27 February 1814
From: Barnes, John
To: Jefferson, Thomas


          Dear Sir— George Town Colo  27th Feby 1814—
          On receipt of your favr 23d recd last Evening, I have by this days Mail wrote to my friend in Philada (not to Alarm him in Case of any suspicion, as to the Cause) for his Advice & directions respecting the disposal of a few Shares (say ten)—of Penna Bank Stock, for a friend of mine—and shd the Offer be Acceptable the Currt & selling price terms &tc and withal, the probability of any Extra dividend—at 1t July—mean while, I shall inform my self of the terms & conditions of the
			 new Loan—and  whether or not—an exchange, of said Bank stock, for a loan Certificate wd be Accepted of—all of which, I shall  in due time, advise you—for your Govemt—Respecting the Manhattan Bank, the particulars not known to me—but thro the Medium of the News papers, I still presume Originated—thro design.—however that may
			 be, I also well know the effects may be severely felt by the
			 Other Institutions—at least the fall in these Stocks will I Apprehend be the Consequence—It is most Assuredly high time—for the Several Govermts to put a final Stop to the increase of these most extravagant Institutions—but the rage is such  that even in this Case (as in London) private Companies, Composed of respectable Names and Means, will I fear eventually be the Consequence—those already incorporated cannot be restrained Untill their Charter expires—are I presume—more by one half sufft—for a liberal Miedium of Circulation.
          Can  the devize be thought of!  towards releving the good Genl K? If it were possible for him—to draw upon me at sight, for $1000—Thro the Aid of his Banker—even this expedient I fear is impracticable. the Merchts on this side the Atlantic are all—indebted to France.—
          most Respectfully—Dear Sir I am, Your Obedt servtJohn Barnes,
        